Citation Nr: 1507241	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to October 1965.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appellant appeared at a hearing before the undersigned in July 2014.  A transcript of the hearing is available of the Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's claim of entitlement to DIC hinges on whether the Veteran is presumed to have been exposed to herbicide agents during his service aboard the USS Iwo Jima in 1965.  VA has compiled a list of Navy and Coast Guard ships associated with service in Vietnam for the purpose of determining whether Veterans who served on board are eligible for the presumption of herbicide exposure based on the ships' operations.  See Department of Veterans Affairs, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (last updated Dec. 9, 2014).  The list contains five categories of ships that operated on the waters of Vietnam:  (1) ships operating primarily or exclusively on Vietnam's inland waterways, (2) ships operating temporarily on Vietnam's inland waterways, (3) ships that docked to shore or pier in Vietnam, (4) ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, and (5) ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Each category has different eligibility requirements for the presumption of herbicide exposure, and some ships are listed in multiple categories for different periods of service.  

For ships listed in Category 2, herbicide exposure is presumed for all Veterans aboard the ship at the time of its entry into Vietnam's inland waterways.  Category 2 indicates the USS Iwo Jima entered inland Qui Nhon Bay/Harbor in July 1965.  However, it is unclear from the record whether the Veteran was aboard the ship at that time, as he was transferred from the ship to a Navy Hospital in Japan for mental health treatment sometime between the end of June and early July 1965.  

The USS Iwo Jima is also listed in Category 5.  For ships listed in Category 5, there must be evidence that indicates the Veteran went ashore with a smaller vessel from the mother ship for herbicide exposure to be presumed.  Category 5 indicates the USS Iwo Jima operated as troop transport with helicopters and smaller vessels transporting troops on and off shore for amphibious assaults from May 1965 to August 1972.  Other evidence indicates the USS Iwo Jima also served as a support center for laundry, showers, fresh provisions, and store and mail services for troops near the coast in May 1965.  However, there is currently no evidence of record that establishes the Veteran went ashore in a smaller vessel during this period.

As the record gives some indication that Categories 2 and 5 may be applicable to the Veteran's service aboard the USS Iwo Jima, VA's duty to assist necessitates obtaining the ship's deck logs to aid in substantiating the claim.  
Accordingly, the case is REMANDED for the following action:

1.  Request and review the deck logs for the USS Iwo Jima from May 1965 through July 1965.  The appellant should be informed of any records that cannot be obtained; of the efforts made to obtain the record; and what further actions will be taken.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

